        Case 1:20-cv-01237-NBF Document 35 Filed 07/20/21 Page 1 of 1




         In the United States Court of Federal Claims
                                      No. 20-1237C
                                  (Filed: July 20, 2021)

                                          )
 TEJA RAVI,                               )
                                          )
                     Plaintiff,           )
                                          )
 v.                                       )
                                          )
 THE UNITED STATES,                       )
                                          )
                     Defendant.           )
                                          )

             ORDER GRANTING CONSENT MOTION TO STRIKE

       Defendant’s consent motion, ECF No. 34, to strike docket entry No. 32, which
was erroneously filed, is GRANTED. The Clerk is directed to STRIKE docket entry
No. 32 from the docket.

      IT IS SO ORDERED.



                                                           s/Nancy B. Firestone
                                                           NANCY B. FIRESTONE
                                                           Senior Judge
